1
2
3
4
5
6
7
8                                  UNITED STATES DISTRICT COURT

9                                EASTERN DISTRICT OF CALIFORNIA

10
11   ROY ABUEG,                                          Case No.: 1:19-cv-00178 LJO JLT
12                 Plaintiff,                            ORDER AFTER NOTICE OF SETTLEMENT
13          v.                                           (Doc. 26)
14   SAN JOAQUIN COMMUNITY HOSPITAL,
     et al.,
15
                   Defendants.
16
17          The plaintiff reports the parties have come to terms of settlement. (Doc. 26) He indicates they
18   will seek dismissal of the action soon. Id. at 2. Thus, the Court ORDERS:
19          1.     The stipulation to dismiss the action SHALL be filed no later than January 3, 2020;
20          2.     All pending dates, conferences and hearings are VACATED.
21   The parties are advised that failure to comply with this order may result in the Court imposing
22   sanctions, including the dismissal of the action.
23
24   IT IS SO ORDERED.
25
        Dated:    November 5, 2019                            /s/ Jennifer L. Thurston
26                                                    UNITED STATES MAGISTRATE JUDGE

27
28
